           Case 3:20-mj-00217      Document 20       Filed 01/07/21    Page 1 of 2




Anthony Clark Schwartz
Email: tonyschwartz.law@gmail.com
The Schwartz Law Firm
PO Box 4168
Portland, OR 97208
Tel: (503) 505 4674

Attorney for Defendant

                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                  PORTLAND DIVISION

UNITED STATES OF AMERICA,                                          CR No. 3:20-mj-00217-1

                                   PLAINTIFF,
                                                         DECLARATION IN SUPPORT OF
                       v.                                                MOTION TO
                                                            CONTINUE ARRAIGNMENT
GAVAUGHN GAQUEZ STREETER-
HILLERICH,

                                DEFENDANT.


        I, Anthony C. Schwartz, declare:

1.      I am the attorney appointed to represent Mr. Streeter-Hillerich in the above

entitled case.

2.      Arraignment is set for January 11, 2021.

3.      The parties have discussed the case, next steps, and potential for early

resolution.   In order to give early resolution the best chance of success without the

press of a federal indictment, we ask the Court to continue arraignment for about 60

days.



Page 1 DECLARATION IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE ARRAIGNMENT
           Case 3:20-mj-00217      Document 20       Filed 01/07/21    Page 2 of 2




4.     I have discussed with Mr. Streeter-Hillerich speedy trial provisions and time limits

pertaining to arraignment on information or indictment after first appearance.       He

agrees to the continuance and knows it will result in excludable delay under the

provisions of 18 U.S.C. § 3161(h)(7) and § 3164 of the Speedy Trial Act.

5.     AUSA Singh has no objection to this motion.



       DATED this January 7, 2021

                                    I hereby declare that the above statement is
                                    true to the best of my knowledge and belief,
                                    and that I understand it is made for use as
                                    evidence in court and is subject to penalty for
                                    perjury.

                                           s/Anthony C. Schwartz
                                           Anthony C. Schwartz




Page 2 DECLARATION IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE ARRAIGNMENT
